Response to Amendment
This Office Action is in response to reply filed 11/30/2022. Claims 1, 4, 7, 10, and 13 have been amended, claims 3 and 9 have been canceled, and claims 1-2, 4-8, and 10-13 are currently pending in the application.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 4, 7, 10, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iffergan (US 2006/0083458) in view of Vaccaro et al. (US 2004/0046661) and Merrill et al. (US 9,743,013).
As per claim 1, Iffergan teaches a monitoring system comprising: a cable comprising an optical fiber (Iffergan, figs. 5 and 6 and [0096]-[0097]: The optical sensor wire may be a cable with an optical fiber); a reception unit configured to receive an optical signal including a pattern corresponding to a state of a monitoring target from at least one optical fiber included in the cable and to detect the pattern from the received optical signal (Iffergan, [0016], [0018], [0029], [0078]-[0080], and [0087]-[0090]: A light receiver receives the optical signal and detects patterns un the receive signal where changes in the patterns corresponds to states of the fence); and a control unit configured to detect the state of the monitoring target based on the pattern (Iffergan, [0025] and [0088]: The light receiver includes a processor, or control unit for processing received signals; the processor determines the state of the fence based on the received light pattern);
Iffergan does not disclose:
a plurality of cameras, and
a spotlight, wherein
the control unit is configured to control one camera which photographs an area including the monitoring target among the plurality of cameras; and
the control unit is configured to control the spotlight to be incident on the area to be photographed by the one camera.
However, in the same art of monitoring perimeters, Vaccaro, [0039], teaches that cameras may be activated to view, or photograph, an area of a perimeter based on determination of movement at the perimeter. Thus, in this combination, when Iffergan’s system detects an intrusion state at a fence, cameras would be automatically activated to view, or photograph, the area where the intrusion is detected.
Before the effective filing date, it would have been obvious to one of ordinary skill in the art that Iffergan’s system to include cameras that are automatically activated to view the area where intrusion is detected, as taught by Vaccaro. The motivation is because cameras provide additional details of the intrusion such as visible details of the intruder and event. This provides the predictable result of providing more specific knowledge regarding the intrusion, thus allowing for a more effective response.
Iffergan and Vaccaro does not disclose:
a spotlight, wherein
the control unit is configured to control the spotlight to be incident on the area to be photographed by the one camera.
However, in the same art of intrusion detection, Merrill, col. 7 lines 50-55 and col. 9 lines 42-56, teaches that a spotlight may be included and controlled to illuminate the areas photographed by the cameras.
Before the effective filing date, it would have been obvious to one of ordinary skill in the art that Iffergan and Vaccaro’s system to include a spotlight, as taught by Merrill. The motivation is to aid the camera in warding off intruders. Additionally, a spotlight provide the predictable result of providing better illumination for photographed areas.
As per claim 4 (dependent on claim 1), Iffergan, Vaccaro, and Merrill further teaches:
wherein the control unit is configured to control two or more cameras which photograph the area including the monitoring target among the plurality of cameras (Vaccaro, [0039]: Multiple cameras may be activated to monitor the area).
As per claim 7, Iffergan, Vaccaro, and Merrill renders obvious all the claim limitations as in the consideration of claim 1 above.
As per claim 10, Iffergan, Vaccaro, and Merrill renders obvious the limitations of claim 7 and further limitations are met as in the consideration of claim 4 above.
As per claim 13, Iffergan, Vaccaro, and Merrill renders obvious all the claim limitations as in the consideration of claim 1 above since the operations of claim 13 are the method performed by the system considered in claim 1.

Claim(s) 2, 6, 8, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iffergan, Vaccaro, and Merrill in view of Sun (CN 105608822).
As per claim 2 (dependent on claim 1), Iffergan, Vaccaro, and Merrill does not disclose:
wherein the control unit is configured to learn a pattern corresponding to the state of the monitoring target and to detect the state of the monitoring target based on a result of the learning and the pattern included in the optical signal received by the reception unit.
However, in the same art of detecting intrusion on a perimeter based on signals in an optical fiber, Sun, page 4 lines 10-18 and page 5 lines 28-36, teaches the use of machine learning to train the alarm classifier, or control unit, in identifying perimeter states based on received optical patterns.
Before the effective filing date, it would have been obvious to one of ordinary skill in the art for Iffergan, Vaccaro, and Merrill’s processor to be trained using machine learning to recognize perimeter, or fence, states base don received optical patterns, as taught by Sun. The motivation is to because the machine learning enables the processor to be more exact in the pattern matching and analysis to then provide high reliability, reduce the working intensity, improve working efficiency, and reduce the probability of false alarm (Sun, page 5 lines 30-36).
As per claim 6 (dependent on claim 1), Iffergan, Vaccaro, and Merrill does not disclose:
wherein the pattern is a fluctuation pattern which dynamically fluctuates.  
However, in the same art of detecting intrusion on a perimeter based on signals in an optical fiber, Sun, page 6 line 43-page 7 line 6, teaches the optical signals may be affected by various conditions, thus the received patterns will be fluctuating and dynamic based on the changing conditions such as weather
Before the effective filing date, it would have been obvious to one of ordinary skill in the art that Iffergan’s optical signal patterns may fluctuate and be dynamic, as taught by Sun. the motivation is because external conditions, such as weather, will cause variations in the optical signals. Sun identifies this issue and provides an appropriate solution of using filtering to compensate for the fluctuations and dynamic conditions (Sun, page 6 line 43-page 7 line 6).
As per claim 8, Iffergan, Vaccaro, and Merrill renders obvious the limitations of claim 7 and further limitations are met by Iffergan, Vaccaro, Merrill, and Sun as in the consideration of claim 2 above.
As per claim 12, Iffergan, Vaccaro, and Merrill renders obvious the limitations of claim 7 and further limitations are met by Iffergan, Vaccaro, Merrill, and Sun as in the consideration of claim 6 above.
Claim(s) 5 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iffergan, Vaccaro, and Merrill in view of Sumitomo (US 2003/0185419).
As per claim 5 (dependent on claim 4), Iffergan, Vaccaro, and Merrill does not disclose:
wherein the control unit is configured to control at least one camera among the two or more cameras to photograph a face of a person present in the area and at least one camera among the two or more cameras to photograph the entire area.
However, in the same art of monitoring using cameras, Sumitomo, [0056]-[0057], teaches that, when using two cameras, one camera can be used to capture the face of the intruder while the other camera is used to capture images of the entire area.
Before the effective filing date, it would have been obvious to one of ordinary skill in the art that Iffergan, Vaccaro, and Merrill’s system to use one camera to capture face images of the intruder with the other camera capturing images of the entire area, as taught by Sumitomo. The motivation is to allow of identification of the intruder with the face images while also recognizing intruder actions with the entire area images (Sumitomo). Having both types of images provides the predictable result of providing a more accurate view of the event.
 As per claim 11, Iffergan, Vaccaro, and Merrill renders obvious the limitations of claim 10 and further limitations are met by Iffergan, Vaccaro, Merrill, and Sumitomo as in the consideration of claim 5 above.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-2, 4-8, and 10-13 have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW W BEE whose telephone number is (571)270-5183. The examiner can normally be reached 9:00 - 7:00 M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, George Eng can be reached on (571)272-7495. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW W BEE/            Primary Examiner, Art Unit 2699